Citation Nr: 0503402	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  00-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an autoimmune 
disorder, to include lupus.

2.  Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	the American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, denied service connection 
for "blood disease," an auto-immune disorder, a cardiac 
disorder, a "nervous system condition," a psychiatric 
disorder, and back disability. The veteran was notified of 
this decision in July 1998. A notice of disagreement was 
received with respect to the above issues in August 1998. A 
statement of the case was furnished to the veteran and his 
then representative in September 1998. A VA Form 9 was 
received from the veteran in January 2000. The case was 
certified by the RO on February 10, 2000. A personal hearing 
was held before the undersigned Board member at the RO in 
August 2001. A transcript of that hearing is of record.

Within a year of notification of the June 1998, and following 
issuance of the statement of the case, correspondence was 
received from the veteran's attorney-representative rating 
decision reflecting a desire for appellate review. The Board 
construes this correspondence as a timely filed substantive 
appeal of the issues currently before the Board. See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 
20.302 (2001).

The June 1998 rating decision determined that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for lung disease and kidney 
disease. The veteran was notified of these determinations in 
July 1998, and he did not appeal these issues. Hence these 
issues are not in appellate status and will not be addressed 
by the Board. 38 U.S.C.A. § 7105.

In a decision of December 2001 the Board denied service 
connection for hematological disorder, a "neurological 
disorder, a psychiatric disorder, and a back disability. The 
Board remanded the issues of service connection for an 
autoimmune disorder, to include lupus, and service connection 
for a cardiac disability.

In December 2004, the veteran submitted evidence to the RO 
concerning "my claim for my back condition and my left and 
right hips."  The Board construes this communication as an 
application to reopen claims for service connection for back 
and hip disabilities.  These issues are referred to the RO 
for adjudication.

These issues are now again before the Board for further 
appellate consideration.  The issue of entitlement to service 
connection for a cardiac disorder is REMANDED, in part, to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

An autoimmune dsability, including lupus, was not clinically 
demonstrated during service and no such disability is 
clinically demonstrated at the present time.  


CONCLUSIONS OF LAW

An autoimmune disorder, to include lupus, was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  The VCAA provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A. (West 2002)  
It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in December 2002, the RO informed the 
veteran of the evidence needed to substantiate his current 
claims, and of who was responsible for obtaining what 
evidence.   In addition, this notice letter informed him of 
the evidence that VA needed.  The December 2002 VCAA notice 
told him of his responsibility for submitting evidence, and 
thereby put him on notice to submit relevant evidence in his 
possession.  

In Pelegrini, the Court also found that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case the RO sent the appellant a VCAA notice letter in 
December 2002, after the initial RO rating action denying the 
claims.  However, the Court also noted that it did not intend 
to void existing RO decisions, and that it was satisfactory 
for the Board to ensure that the notice was provided, or 
provide reasons why the lack of notice was not prejudicial.  
Pelegrini v. Principi, at 120, 122-124.  The Board remanded 
this case so that the RO could provide the required notice, 
and it did so.  Since the veteran received the required 
notice in December 2002, the Board has ensured that the 
notice was provided.  

It does not appear from a review of the record that any 
clinical evidence relevant to the appellant's current appeal 
fro service connection for an autoimmune system disability, 
to include lupus is available, but not yet associated with 
the claims folder.  It is also noted in this regard that 
under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability due to VA treatment and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The veteran's claims folder has recently been 
reviewed at a VA examination in June 2004.  The examiner 
provided medical opinions regarding the medical questions 
pertinent to this claim.  

Factual Basis

On the veteran's August 1967 examination prior to service 
entrance, no pertinent abnormalities were reported.  The 
service medical records are negative for complaints, 
diagnoses, or findings of an autoimmune disorder, including 
lupus.  These records did indicate occasional treatments for 
upper respiratory infections.  On the veteran's examination 
prior to service discharge in January 1970, no pertinent 
abnormalities were demonstrated.  

Private clinical records reflect treatment in February and 
March 1971 for respiratory complaints diagnosed as pneumonia 
and bronchitis.  Thereafter the veteran was treated 
occasionally for respiratory complaints with diagnoses that 
included pneumonia, asthmatic bronchitis, chronic obstructive 
pulmonary disease, cylindrical bronchiectasis, allergic 
rhinitis and hyperperactive airways disease.  

During a private hospitalization for pneumonia from June to 
August 1974 primarily for the treatment of bronchopneumonia 
the veteran was noted to have tachycardia and elevated blood 
pressure that were believed to be probably related to the 
disease process.  Hyperlipidemia was also diagnosed.  At the 
time of discharge from the hospital the final diagnoses also 
included "hypergammaglobulinemia." 

Private clinical records also reflect treatment for skin 
rashes beginning in April 1986 with diagnoses that included 
allergic dermatitis, thermal injury, and benign nevocellular 
nevus.  A February 1991 treatment note shows that the veteran 
had a rash on his face since the previous day. Laboratory 
tests for lupus were given. The doctor opined, "Looks like 
lupus.".  

In a statement dated in November 1999, a private physician 
reported that the veteran had mouth ulcers that were 
questionable lupus.  Lab studies were reported to be normal.  

The veteran was hospitalized by VA in February 2000, for the 
evaluation of chest pain.  The veteran underwent cardiac 
catheterization and cardiac angiography which revealed severe 
mitral regurgitation and a 40 percent to 50 percent distal 
right coronary artery stenosis.  During the hospitalization 
it was noted that the veteran had a history of questionable 
lupus diagnosed in the 1970s.  It was said that after a 
recent evaluation he had been told that he did not have 
lupus.  
Private clinical records reflect treatment. 

Private clinical records reveal that the veteran underwent 
coronary artery bypass surgery in May 2000Records dated in 
May 2000 from the Riverview Regional Medical Center show that 
the veteran reported that Dr. Holden had recently told him 
that he did not have lupus. The Board notes that competent 
medical evidence for purposes of triggering a VA examination 
under the recently promulgated development regulations may 
include statements conveying sound medical principles found 
in medical treatises and statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses.  See 38 C.F.R. § 
3.159(a)(1) (2004).

Private hospital records dated in February and May 2000 from 
the Riverview Regional Medical Center reflect that the 
veteran was treated for angina and heart disease.  He 
underwent mitral valve replacement and coronary artery bypass 
grafting. The veteran reported that he had a history of 
rheumatic fever during military service.  The discharge 
diagnoses were severe mitral regurgitation, mitral valve 
replacement, minimal coronary artery disease, coronary artery 
bypass grafting, obesity, chronic obstructive pulmonary 
disease, bronchiectasis, asthmatic bronchitis, diabetes 
mellitus, hypertension, possible hepatitis C history, 
osteoarthritis, remote history of blackouts, possible history 
of lupus erythematosus, hypercholesterolemia, 
hypertriglyceridemia, history of rheumatic fever, and 
significant concentric left ventricular hypertrophy.  

During an August 2001 hearing before the undersigned at the 
RO, the veteran testified that he was exposed to gas during 
service and that this episode gave him a rash.  The veteran 
said that he had symptoms of lupus at the time of his 
examination prior to service discharge and that he was given 
a description of his problem at that time that "falls in" 
with a diagnosis of lupus.  He said that he had continued to 
have respiratory problems ever since he got out of service 
and he thought that he was first diagnosed with lupus in 
1973.  

VA and private clinical records reflect treatment during the 
early 2000s for various disorders, to include chronic 
obstructive pulmonary disease; cardiovascular disabilities to 
include hypertension, mitral regurgitation, and coronary 
artery disease.  After a VA medical examination and a review 
of the claims folder in June 2004, the examiner stated that 
no evidence of any autoimmune disorder had been found.  It 
was noted that the veteran believed that he had lupus, but 
the examiner noted that there was no compelling evidence that 
this was the case. It was noted that this disability was not 
included in the veteran's medical problem list nor in his 
primary care notes.  

Legal Analysis

Service connection may be granted for disease or injury 
incurred during service.  38 U.S.C.A. § 1110.  Cardiovascular 
disease may be presumed to have been incurred during service 
if manifested to a degree of 10 percent or more within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for a disability diagnosed 
after service when all the evidence indicates that it had its 
onset during service.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records reflect no findings, 
complaints, or diagnosis indicative of any autoimmune 
disorder, to include lupus.  While a diagnosis of 
"hypergammaglobulinemia," was rendered during a 
hospitalization from June to August 1974, this diagnosis of 
an immune system deficiency was rendered more than four years 
after service discharge.  

The clinical records contain no reference to lupus until the 
early 1990s, about 20 years following service discharge and 
subsequent clinical documentation indicates that the veteran 
does not suffer from this particular disability.  Moreover, 
after a recent VA examination the VA physician who conducted 
the evaluation found no clinical evidence that the veteran 
currently suffers from lupus or any other autoimmune 
disability.  Since the record does not demonstrate that the 
veteran currently suffers from lupus or any other autoimmune 
disability related to service; service connection for an 
autoimmune disorder, the weight of the evidence is against 
the claim, and it must be denied.


ORDER

Service connection for an autoimmune disorder, to include 
lupus, is denied.  


REMAND

On a private cardiovascular evaluation conducted in March 
1999 the veteran gave a history of rheumatic fever while in 
military service.  He also gave a history of hypertension for 
approximately 30 years.  It was reported that a cardiac 
catheterization performed in 1993 or 1994 revealed coronary 
artery disease.  After evaluation the diagnoses included 
chest pain and tightness suggestive of angina; a heart 
murmur-possible mitral regurgitation; and status post cardiac 
catheterization in 1993 and 1994 with some artery blockage 
according to the patient.  

During a private hospitalization in May 1999 for a disorder 
not now at issue, a chest X-ray revealed a minimally enlarged 
heart.  Private hospital records dated in February and May 
2000, from the Riverview Regional Medical Center reflect that 
the veteran was treated for angina and heart disease. He 
underwent mitral valve replacement and coronary artery bypass 
grafting.  The veteran reported that he had a history of 
rheumatic fever during military service.  The discharge 
diagnoses in May 2000, included severe mitral regurgitation, 
mitral valve replacement, minimal coronary artery disease, 
coronary artery bypass grafting, hypercholesterolemia, 
hypertriglyceridemia, history of rheumatic fever, and 
significant concentric left ventricular hypertrophy.  

During the August 2001 hearing the veteran testified that he 
had episodes of severe tightness in the chest and shortness 
of breath during service for which he was treated at the 
dispensary and eventually hospitalized and given several 
electrocardiagrams.  

In a December 2001 Board remand, the RO was instructed to 
afford the veteran a VA cardiology examination to determine 
the nature and extent of his cardiovascular pathology.  At 
the conclusion of the examination the diagnoses rendered 
were, essentially, longstanding hypertension and status post 
mitral valve replacement with excision of anterior valve 
leaflet for significant mitral regurgitation with evidence of 
left ventricular outflow tact obstruction.  The doctor opined 
that the veteran's mitral valve disability was unrelated to 
any rheumatic fever of rheumatic heart disease.  The doctor 
did not comment on the etiology of the veteran's hypertension 
or any other cardiovascular pathology noted in the claims 
file.  The veteran's representative has objected to this 
examination on the grounds that the examiner did not provide 
a rationale for the opinion.

In view of the above, the issue of entitlement to service 
connection for cardiac disease is REMANDED for the following:

1.  The AMC or RO should send the 
veteran's claims folder to the VA 
physician who conducted the June 2004, VA 
examination of the veteran's 
cardiovascular system.  The physician 
should review the claims folder and 
express opinions with  rationale as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's hypertension and coronary 
artery disease had their onset during 
service, were manifested to a compensable 
degree within one year of service 
discharge, or are related to rheumatic 
fever.  If the physician who conducted 
the June 2004 VA examination is not 
available, the above review and opinions 
may be provided by another physician.  

2.  Then, the claim should be re-
adjudicated.  If the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
case should then be returned to this 
Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs


